     Case 1:19-cv-00473-NONE-SKO Document 29 Filed 07/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE G. CHOATE,                              Case No. 1:19-cv-00473-NONE-SKO (PC)

12                       Plaintiff,                  ORDER TO SHOW CAUSE WHY
                                                     ACTION SHOULD NOT BE DISMISSED
13             v.                                    FOR FAILURE TO PROSECUTE

14    P. FOWLER, et al.,                             21-DAY DEADLINE

15                       Defendants.
16

17            On May 8, 2020, Defendant Najm filed a motion to dismiss him from this action. (Doc.

18   28.) Pursuant to Local Rule 230(l), Plaintiff had 21 days to file an opposition or a statement of

19   non-opposition to the motion. To date, Plaintiff has failed to do so.

20            Accordingly, the Court ORDERS Plaintiff, within 21 days, to show cause in writing why

21   this action should not be dismissed for his failure to prosecute. Alternatively, within that same

22   time, Plaintiff may file an opposition or a statement of non-opposition to Defendant Najm’s

23   motion to dismiss. Failure to comply with this order will result in a recommendation that

24   this case be dismissed with prejudice for failure to prosecute.

25
     IT IS SO ORDERED.
26
27   Dated:     July 1, 2020                                      /s/   Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
28
